DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-12 are pending.  They comprising of 1 groups:
(1) System: 1-12.
As of July 30, 2018, independent claim 1 is as followed:


I. a process server communicatively coupled to a content server and a collaborative workspace server, the process server hosting a process configured to invoke a first collaborative workspace method that invokes a first class on the content server, the first class configured to send, to the collaborative workspace server, a request to create a new collaborative object, process server configured to
[1] receive, from the content server, information for the new collaboration object;
[2] create a collaborative object first proxy object that points to the new collaboration object;
[3] attach the first process collaborative object to the process;
II. the content server, the content server coupled to a data store storing content associated with the collaborative workspace, the content server configured to;
[4] execute the first class;
[5] receive, responsive to the request to create the new collaborative object, the information for the new collaboration object;
[6] create a first reference object at the content server that links to the new collaborative object;
[7] pass the information associated with the new collaborative object to the process server;
[III] the collaborative workspace server, the collaborative workspace server configured to:
[8] host a collaborative workspace accessible by a plurality of users;
[9] create the new collaboration object responsive to the request to create the new collaborative object, the new collaborative object accessible by the plurality of users; and
	[10] receive, process and respond to an action on the collaborative object first proxy object.
Note: for referential purpose, numbers I, II and [1]-[10], are added at the beginning of each element and step.
Claim Rejections - 35 USC § 112
Claims 1-12 (all) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Independent claim 1, recites the limitation "the first process collaborative object” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
(2) Independent claim 1, step [4] calls for “execute the first class”.  It’s not clear what happens after the “executed first class”?  Are steps [5]-[7] the result of step [4]?
 (3) Independent claim 1, it’s not clear what happens to the “created first reference object” at the content server?  Is the “created first reference object” being used anywhere in the remaining steps.
(3) Claim 10 is vague as shown below.

    PNG
    media_image1.png
    400
    633
    media_image1.png
    Greyscale

(4) Claim 10 is vague because line 3 cites “the second class first class configured to send” is vague because it’s not clear whether this deals with both the “second class” and the “first class” or just one class.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Per New Guidelines 2019 PEG as of January 07, 2019

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., 
(1) process, 
(2) machine, 

(4) composition of matter.  

If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception, i.e., 
(1) law of nature, 
(2) natural phenomenon, and 
(3) abstract idea. 

and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include:
(i) a method of organizing human activities, 
(2i) an idea of itself, or 
(3i) a mathematical relationship or formula.  

For instance, in Alice Corp. (Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014)), the Court found that “intermediated settlement” was a fundamental economic practice, which is an abstract idea.
The PTO recently published revised guidance on the application of 101.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (USPTO Jan. 7, 2019) (“Guidance”).
Under the current 2019 PEG USPTO guidance, a two-step analysis is utilized to determine subject matter eligibility under 101.  
    PNG
    media_image2.png
    691
    600
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    492
    632
    media_image3.png
    Greyscale



Step 1: 
In the instant case, with respect to claims 1-12.
	Claim category:
(1) Machine/system: 1-12.
Analysis:

1. System: claims 1-12are directed to a system comprising (1) a series of computers (3 servers) for carrying out a process; i.e., a series of steps or acts, for generating a workspace (team space) for team collaboration on a business object (project or business process).  
(Step 1:Yes).
Thus, the claims are generally directed towards one of the four statutory categories under 35 USC § 101.  



Step 2A (Template)
1) Prong 1: Determine whether the claims at issue are directed to one of those patent-ineligible concept?  Does the claim recites any judicial exceptions, including certain groups of abstract ideas? i.e. 
(1) Mathematical concepts -- mathematical relationships, mathematical formulas or equations, and mathematical calculations;

(2) Certain method of organizing human activities -- 

(i) fundamental economic principles or practices (including hedging, insurance, mitigating risk);

(ii) commercial or legal interactions (including agreements in the form of contracts; Legal obligations; Advertising, marketing or sales activities or behaviors; business relations);    

(iii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 

(3) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, and opinion). 

2) Prong 2: Does the claim recites additional elements that integrate the judicial exception into a practical application? For examples: 


(1) MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing. Transforms “information” by simply “manipulates and outputs data” is not sufficient; see also Gottschalk v. Benson, 409 U.S.63, 71-72 (1972) (holding that a computer based algorithm that merely transform data from one form to another is not patent-eligible).  

(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
insignificant extra-solution (IE-S) activity.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, determines whether the claim meets:

Step 2B (Template):
1) Does the claim recite additional elements that amount to an inventive concept (aka “significantly more”) than the judicial exception? or
2) adding a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); or
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding “insignificant extra-solution (IE-S) activity”.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment, and

(4) MPEP § 2106.05 (d) and 2018 Berkheimer Memo- Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Note: See Berkheimer vs. HP, Inc., 881 F.3d 1360, 1366 (Fed. Cir. 2018) (concluding that claims 1-3, and 9 of US Patent no. 7,447,713, which deals with “An Asset and Content Management System,” and “A method of archiving an item comprising in a computer processing system”, with steps of “presenting, parsing, comparing, storing, and editing data” are well known, routine, and conventional, and are abstract ideas).  Dependent claims 4-8 are not conventional and are patent eligible.     

Actual Analysis:
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(1) Step 2A, Prong 1: Does the Claim Recite a Judicial Exception?
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) a process for generating a workspace (team space) for team collaboration on a business object (project or business process), which is a concept/plan and squarely within the realm of abstract idea.  In summary, collaborate) on a business item/object (CO) using a workspace or team space by receiving data/information about the CO, creating items relating the CO such as name, scope, people involved, connect the business plan to the CO, receiving information about the CO, creating reference with respect to the CO, passing the information to the processing system, creating a workspace, creating a collaborative object, and processing an action related to the CO.  The recited subject matter is a mental process or belongs to the group of certain methods of organizing human activity.  MPEP 2106.04(a)(2)(II) (“Certain Methods of Organizing Human Activity”).  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, servers and first class, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites a method, comprising:	
[1] receive information for the collaborate object.	Data gathering, 
                                                (CO)	Insignificant Extra-Solution Activity (IE-SA).	
[2] create items that point to the (CO).		Mental step.
[3] link the CO to the business process.  		Mental step.
[4] execute an application.				Mental step.
[5] receive information for the CO.	Data gathering, IE-SA.
[6] create a reference (data) that links to the CO.	Mental step.
[7] pass the information to the CO.	Data transmitting, IE-SA.
[8] host a workspace.	Mental step.
[9] create a collaboration object.	Mental step.
[10] carry out an action.	Mental step.

Thus under Step 2A, prong 1 or (i), the limitations of steps [2-4], [6], and [8]-[10] recite steps which may also fit within the Revised Guidance category of “mental processes”, that observation, evaluation, analyzing, judgment, and opinion”.    These limitations, when given their broadest reasonable interpretation, read over “business interactions” between the various entities/sources, which is a method of organizing human activity and, therefore, an abstract idea.  	
(2) Step 2A, Prong 2:  
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on a computer, and/or 
(ii) recitation of generic computer structures, a plurality of servers, that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  For example, the process server, content server, and workspace server, etc., in claim 1, are broadly applied at a high level of generality to perform the recited functions. Furthermore, these elements perform well-known, conventional activities (e.g., general processing functions, content storage and management, and workspace collaboration).  In other words, the claimed processor is a general purpose computer and is not regarded as a particular machine.  Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform an abstract idea into a patent eligible application of any of the abstract ideas such that the claims amount to significantly more than an abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
This judicial exception is not integrated into a practical application because generating a workspace (team space) for team collaboration on a business object (project or business process) are well known practice in business.  


MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field: 
Conclusion (1): none.  
The claimed invention is directed to a business practice that involves using generic computer components, servers, as tools to generate a workspace (team space) for team collaboration on a business object (project or business process.
The claimed invention does not appear to meet the guideline of MPEP 2106.05(a) since the claimed invention does not appear to improve the functioning or operation of a computer system or any other Technical Field or Technology.
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on computer system.
(ii) recitation of a computer system that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
The additional elements or combination of elements in the claims do not provide an improvement to the functioning of a computer or to any other technology or technical field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
Conclusion (2): none.  
As shown in Figs. 3 and 4, and specification [0047-0062], the computer system comprises devices that are generic server computer devices, “data processing system
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing.
Conclusion (3): none.  
The claims deal with a method for generating a workspace (team space) for team collaboration on a business object (project or business process) is not a “transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter”. The receiving an action, processing an action and respond to an action on the collaborative object is considered insignificant post solution activity.
See In re Bilski, (Fed. Cir. 2008), see also CyberSource Corp. vs. Retail Decisions (Fed. Cir. 2011) (“The mere manipulation or reorganization of data … does not satisfy the transformation prong.”).
	
(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Conclusion (4): The current claims do not add meaningful limitations beyond generally linking the use of judicial exception, a method for generating a workspace (team space) for team collaboration on a business object (project or business process).
Limitations that are not indicative of integration into a practical application:

MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
Conclusion (1): The current claims merely invoke a generic computer devices, a plurality of servers, as a tool in which the computer instructions apply the judicial exception.
	
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution activity.
Conclusion (2): as shown above, steps 1, 5 and 7 in independent claim 1 cite insignificant extra-solution activity.
	
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Conclusion (3): These 10 steps in independent claim 1 are limitations to be simply “a field of use” that attempts to limit the abstract idea to a particular technological environment.  
This judicial exception is not integrated into a practical application because a method for configuring a plan to allow multiple users to work together (collaborate) on a business item/object (CO) using a workspace or team space by receiving data/information about the CO, creating items relating the CO such as name, scope, people involved, connect the business plan to the CO, receiving information about the CO, creating reference with respect to the CO, passing the information to the processing system, creating a workspace, creating a collaborative object, and processing an action related to the CO. 
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on a plurality of server, and/or 
(ii) recitation of generic computer structures in servers, a processing device and a memory device, that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
(1) This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements – using a computer system, computer server system, and communication software to perform all the business steps of configuring a plan to allow multiple users to work together (collaborate) on a business item/object (CO) using a workspace or team space by receiving data/information about the CO, creating items relating the CO such as name, scope, people involved, connect the business plan to the CO, receiving information about the CO, creating reference with respect to the CO, passing the information to the processing system, creating a workspace, creating a collaborative object, and processing an action related to the CO. 


The computer system in the [10] steps above is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of: receiving, creating, attaching, executing, creating, passing information, hosting, and respond to an action.  The additional steps of receiving, storing, and passing are insignificant extra-solution activity (IE-SA) steps.  Therefore, the claimed invention amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Furthermore, configuring a plan to allow multiple users to work together (collaborate) on a business item/object (CO) using a workspace or team space by receiving data/information about the CO, creating items relating the CO such as name, scope, people involved, connect the business plan to the CO, receiving information about the CO, creating reference with respect to the CO, passing the information to the processing system, creating a workspace, creating a collaborative object, and processing an action related to the CO is well known practice as shown in MPEP 2106.05 (d) Well-Understood, Routine, Conventional Activity [R-08.2017].  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See item (v.).
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
Moreover, below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 
v. Presenting offers and gathering statistics, OIP Techs.
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “servers” and “first class” to perform those cited steps amounts to no more than mere instructions to configure a plan to allow multiple users to work together (collaborate) on a business item/object (CO) using a workspace or team space by receiving data/information about the CO, creating items relating the CO such as name, scope, people involved, connect the business plan to the CO, receiving information about the CO, creating reference with respect to the CO, passing the information to the processing system, creating a workspace, creating a collaborative object, and processing an action related to the CO can not provide an inventive concept.  The claim is not patent eligible.  
Step 2B: 
The Claims Lack an Inventive Concept
Having determined under step 2A, prong 1, of the Mayo/Alice framework that claim 1 is directed to an abstract idea, the next step would be determined whether claim 1: 
(1) adds specific limitation beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field, or
(2) simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
claim element beyond the abstract idea is the “server data processing system,” i.e., a collection of generic computer components used to perform generic computer functions, as shown in Spec. [0047-0066] and Figs. 3-4.
There is nothing in the specification to indicate that the steps recited in claim 1 requires any specialized hardware or inventive computer components, invoke any specialized inventive software, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions, e.g., 
[1] receive information for the collaborate object.	Data gathering, 
                                                (CO)	Insignificant Extra-Solution Activity (IE-SA).	
[2] create items that point to the (CO).		Mental step.
[3] link the CO to the business process.  		Mental step.
[4] execute an application.				Mental step.
[5] receive information for the CO.	Data gathering, IE-SA.
[6] create a reference (data) that links to the CO.	Mental step.
[7] pass the information to the CO.	Data transmitting, IE-SA.
[8] host a workspace.	Mental step.
[9] create a collaboration object.	Mental step.
[10] carry out an action.	Mental step.
Considered as an ordered combination, the computer components of the method add nothing that is not already present when the steps reconsidered separately.  Viewed as a whole, the method claims simply configuring a plan to allow multiple users to work together (collaborate) on a business item/object (CO) using a workspace or team space by receiving data/information about the CO, creating items relating the CO such as name, scope, people involved, connect the business plan to the CO, receiving information about the CO, creating reference with respect to the CO, passing the information to the processing system, creating a workspace, creating a collaborative object, and processing an action related to the CO.  AS shown in the specification ¶¶ [0013-0080], the claims do not, for example, purport to improve the functioning of the computer itself nor do they effect an improvement in any other technology or technical field.  Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of configuring a plan for generating a workspace (team space) for team collaboration on a business object (project or business process) using some unspecified, generic computing servers.
As for the use of a system, as shown in Figs. 3-4, to carry out the steps [1]-[10] above, it does not impose meaningful limits on the claims. Specifically, the storage device merely stores the data, and the computer servers just performs insignificant, conventional, and routine steps (e.g., receiving, creating, attaching, executing, passing, hosting, creating and processing). These insignificant activities do not impose meaningful limits on the scope of the claims and are not integral to the invention as a whole. See Bancorp, 687 F.3d at 1278; SiRF Tech., Inc., v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (“In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed).  
Under current practices, that is not enough to transform an abstract idea into a patent-eligible invention.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
As for dep. claims 2 and 11 (part of 1 above), which deal with further details of the type of request, web service request, this further limits the abstract idea of the received request without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 2 and 11 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  

As for dep. claims 3-10 (part of 1 above), which deals with further details of the type of collaborative object, a shared folder or a vote, these further limit the abstract idea of the created collaborative object without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or 
(c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 3-10 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 12 (part of 1 above), which deals with further details of the type of the first class and second class, a Java class, this further limits the abstract idea of the invoked class without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 3-10 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
Therefore, claims 1-12 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 	step 2B:  NO

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining prior art elements according to known methods to yield predictable results;  
(b) simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.





Claims 1-12 (system) are rejected under 35  U.S.C. 103(a) as obvious over:
Names					Publications:
(1) TAKATSUKA et al. 		US PAP 2006/0.085.245, in view of
(2) BANATWALA et al. 		US PAP 2005/0.138.118, and 
(3) ABOLFATHI			US PAP 2004/0.152.036, and 
(4) COOK				US PAP 2004/0.017.395.

As for independent system claim 1, TAKATSUKA et al. discloses system for management of networked collaboration comprising:

    PNG
    media_image4.png
    318
    499
    media_image4.png
    Greyscale

I. a process computer network system communicatively coupled to a content object and a collaborative workspace system, the process system hosting a process configured to invoke a first collaborative workspace method that invokes a first class on the content system, the first class configured to send, to the collaborative workspace, a request to create a new collaborative object, the process computer network configured to
[1] receive, from the content , information for the new collaboration object;
{see Fig. 3, “310”, creating new “Teamspace: FOCUS Computer Plan”}

	
    PNG
    media_image5.png
    256
    500
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    519
    727
    media_image6.png
    Greyscale

	As shown on Fig. 3, information about the name regards the project for the “teamspace”, name of “Tasks”, etc., are received and entered in the creation of the teamspace in Fig. 3.  
the tasks for which the user may request details are illustrated in the tasks section 420 of screenshot 400..”]}
The application of similar concept of “response to the user request” to other items in the collaborative system of TAKATSUKA et al. such as “the new collaborative object” would have been obvious as mere applying the same concept to other items in the collaborative system.  

[2] create a collaborative object first proxy object that points to the new collaboration object;
As shown on Fig. 3, information about the name regards the project “Focus Computer Plan” for the “teamspace”, name of “Tasks”, etc., are received and entered in the creation of the teamspace in Fig. 3 and respective [0054]-[0055].  Proxy objects such as teamspace capabilities and parameters are created that points to the new collaboration objects such as name, tasks, meetings, discussion threads, ad-hoc tasks, polls, calendars, etc. 

    PNG
    media_image5.png
    256
    500
    media_image5.png
    Greyscale

[3] attach the first process collaborative object to the process;
As shown on Fig. 3, information about the name regards the project for the “teamspace”, name of “Tasks”, etc., are received and entered in the creation of the teamspace in Fig. 3 and respective [0054]-[0055].  Proxy objects such as teamspace capabilities and parameters are created that points to the new collaboration objects such as name, tasks, meetings, discussion threads, ad-hoc tasks, polls, calendars, etc. 

[5] receive, responsive to the request to create the new collaborative object, the information for the new collaboration object;
{see [0059… the tasks for which the user may request details are illustrated in the tasks section 420 of screenshot 400..”]}
The application of similar concept of “response to the user request” to other items in the collaborative system of TAKATSUKA et al. such as “the new collaborative object” would have been obvious as mere applying the same concept to other items in the collaborative system.  
[6] create a first reference object at the content server that links to the new collaborative object;

    PNG
    media_image7.png
    492
    691
    media_image7.png
    Greyscale


    PNG
    media_image5.png
    256
    500
    media_image5.png
    Greyscale

As shown in Fig. 2 and Fig. 3 and respective [0054-0055], a reference object is created in the content system that links the new collaborative object of “Focus Computer Plan” to the rest items in Fig. 3 that is related to the plan such as tasks, meetings, polls, etc.
[7] pass the information associated with the new collaborative object to the process server;

    PNG
    media_image8.png
    237
    480
    media_image8.png
    Greyscale

The seamlessly integration of the BPM, team collaboration and content management allows information, new collaborative object, to be passed to the three systems to carry out the business process. 
[III] the collaborative workspace server, the collaborative workspace server configured to:
[8] host a collaborative workspace accessible by a plurality of users;

“Operations: Create a Collaboration Teamspace”}


    PNG
    media_image9.png
    511
    641
    media_image9.png
    Greyscale

[9] create the new collaboration object responsive to the request to create the new collaborative object, the new collaborative object accessible by the plurality of users; and
	
[10] receive, process and respond to an action on the collaborative object first proxy object.
{see Fig. 2, “Operations”, see Fig. 3, “Tasks”, “Gather customer requirement”, “Validation”, “assigned to”, and “due date”, “Meetings”, and “Polls”.
TAKATSUKA et al. fairly teaches the claimed invention except for explicitly discloses:
(1) reference object that links to previous collaborative object.

(3) execute a first class by the content server.
In a similar system/method for integrating external applications into a named collaborative space, BANATWALA et al. teaches the use of a Java-based component “portlet” managed by a portlet container, that provides:
(1) processes requests and generates dynamic content, see [0028], 
(2) creating a first reference object back to the system for the collaborative work space object, see [0031], 
(3) metadata object 22 provides additional properties or references  of the collaborative workspace object, see [0032] 
Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify to collaboration system of TAKATSUKA et al. by including Java-based component “portlet” managed by a portlet container, that provides (1) processes requests and generates dynamic content, see [0028], (2) creating a first reference object back to the system for the collaborative work space object, see [0031], and (3) metadata object 22 provides additional properties of the collaborative workspace object, as taught by BANATWALA et al. for improving the communication between the parties involved in the workspace/team space, see [0029].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
TAKATSUKA et al./ BANATWALA et al. fairly teaches the claimed invention except for explicitly discloses:
(2) using a server for each of the 3 major functions for handling: process, content and workspace, and
(3) execute a first class by the content server.
collaboration system, ABOLFATHI is cited to teach a virtual electronic commerce community, including a network to communicate information relating to the community, a plurality of users and service providers coupled to the network, a server coupled to the network, the server storing data and performing data visualization in response to a user’s request, in a collaboration system wherein a plurality of servers are used to handle various functions of the collaboration instead of a single network server, see Fig. 1D and Fig. 2.

    PNG
    media_image10.png
    500
    814
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    145
    613
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    196
    601
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    196
    599
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    412
    500
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    278
    500
    media_image15.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify to collaboration system of TAKATSUKA et al. /BANATWALA et al. by including separate server for each function of the document processing and collaboration of ABOLFATHI as taught on [0099] and [0100] and Fig. 2 to avoid a single device from being overwhelmed.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
TAKATSUKA et al. / BANATWALA et al./ ABOLFATHI fairly teaches the claimed invention except for:
(2) execute the first class;
In a similar system/method for configuring and managing an enterprise applications, COOK discloses specialized Java classes that can carry out specialized or more complex tasks when invoke by a Webflow mechanism, see [0148] below.

    PNG
    media_image16.png
    153
    600
    media_image16.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify to collaboration system of TAKATSUKA et al. / BANATWALA et al. / ABOLFATHI by including a specialized Java classes as taught by COOK that can carry out specialized or more complex tasks when invoke by a Webflow mechanism, see [0148] below.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dep. claim 2 (part of 1 above) which deals with the type of request, a web request, this is taught in TAKATSUKA et al. [0050 A teamspace may be defined as a web-based environment…”] or BANATWALA et al. [0028 … a java-based web component…] or ABOLFATHI [0148 … Web application..].
As for dep. claim 3 (part of 1 above) which deal with features of the “collaborative object”, i.e. workspace capabilities such as folder, shared folder, etc., this is taught in [102] below.

    PNG
    media_image17.png
    159
    499
    media_image17.png
    Greyscale

As for dep. claims 4-9 (part of 1 above) which deal with features of the “collaborative object”, i.e. workspace capabilities such as shared folder, discussion, table, team calendar event, poll, or poll parameters such as a vote, these are taught in TAKATSUKA et al. [0055] cited below.

    PNG
    media_image18.png
    61
    472
    media_image18.png
    Greyscale

As for dep. claim 10 (part of 1 above) which deal with features of the “collaborative object”, i.e. workspace capabilities/ parameters such as poll, or poll parameters such as a vote, these are taught in TAKATSUKA et al. [0055] cited below.
As for the modification feature, this is taught in BANATWALA et al. [0029 …modification tracking..].  The modification appears to be related to the collaborative object based on request as shown in [0028].
As for the feature of the second class for a second collaborative workspace which is configured to send a request, this is taught in COOK [0148] as cited above and the “request” feature is taught in BANATWALA et al. [0028] as cited above.  Furthermore, the generation of a second collaborative workspace that has similar feature like the first collaborative workspace would have been obvious for multiple effects.
 Legal Precedent: concept/teaching of “duplication of parts/items" for multiple effects is well known case law.  In re Harza, 124 USPQ 378, 380; 274 F. 2d 669 (CCPA 1960).   

1/10above) which deals with the type of request, a web request, this is taught in TAKATSUKA et al. [0050 A teamspace may be defined as a web-based environment…”] or BANATWALA et al. [0028 … a java-based web component…] or ABOLFATHI [0148 … Web application..].
As for dep. claim 12 (part of 1/10above) which deals with the type of Java class, a first or a second class, this is taught in COOK [0148 …specialized Java classes…].  The term “classes” reads over first class and second class.

    PNG
    media_image16.png
    153
    600
    media_image16.png
    Greyscale



No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F 6:30-4:40 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor is Sarah Monfeldt at (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN D NGUYEN/Primary Examiner, Art Unit 3689